—Order and judgment unanimously affirmed without costs. Memorandum: Supreme Court did not err in awarding prejudgment interest to plaintiffs on the jury award of damages for the loss of use and enjoyment of plaintiffs’ property and the diminution of the value of plaintiffs’ property resulting from defendant’s clearing of the channel of Dorsch Creek (see, CPLR 5001 [a]). We also reject defendant’s contentions that the court erred in setting May 24, 1988 as the date from which interest is to be computed (see, CPLR 5001 [b]; Baumler v Town of Newstead, 198 AD2d 777) and abused its discretion in awarding interest at the rate of 7% (see generally, Rodriguez u New York City Hous. Auth., 91 NY2d 76, 80-81). (Appeal from Order and Judgment of Supreme Court, Erie County, Mahoney, J. — Interest.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Balio, JJ.